Exhibit 10.19

 
House Lease Agreement
 
Lessor (Party A): Zibo Drug Purchasing & Supply Station of Shandong Province
Lessee (Party B): Zibo HongmaoPharmaceuticalSales Co., Ltd.


Based on the principles of mutual benefit, friendly cooperation and
co-development, Party A and Party B have entered the following Agreement on
leasing office building:
I.
Party A leases No. 2 warehouse of Storage &Transportation Office(500 square
meters), the first room in the west of the 1st floor of south building and the
first room in the west of north building garage (400 square meters) to Party B
and the lease term is 24 months.

II.
The annual rent and payment method: The annual rent is RMB53,600, which shall be
settled half in the first month, and the rest shall be settled in the seventh
month, in the payment way of cash.

III.
Party B shall guarantee that the leased house must comply with the state
construction quality acceptance standard, and be equipped with the fireproof,
antitheft and anti-pests facilities, in order to meet the drugs storage
conditions; Party A shall assume all the losses aroused by the problems such as
leakage of rain and fire.

IV.
During the lease term, Party B shall guarantee the safety of the warehouse
(including anti-theft door and prevention for unlocking theft) and thedaily
maintenance and keeping of warehouse; if Party B doesn’t use the warehouse
normally, which causes losses owing to the reason of Party A, Party A shall
assume all the responsibilities; meantime, Party B has right to terminate the
Contract.

V.
Party B shall be responsible for the goods management and safety in the
warehouse.

VI.
Party B has the right to use the leased warehouse, but it shall not be subleased
or changed for other usage. Party B shall provide the written description on the
name, category, performance, dangerous level and toxicity of the goods stored,
for taking the corresponding measures.

VII.
Party B shall abide by the relevant safety regulations of Party A’s warehouse
and Party A shall not interfere with Party B’s normal work.

VIII.
The valid period of the Agreement is 24 months from January 1, 2010 to December
31, 2011. The total rent is RMB 107,200. If Party B needs to extend the period
or terminate the agreement, it shall notify the other party one month in
advance.

IX.
During the lease term, Party B shall be responsible for the warehouse
fire-fighting equipment supporting and annual inspection.

X.
Matters unmentioned here shall be solved by both parties through negotiation.

XI.
The Agreement has two copies, with both parties holding one respectively; and it
shall take effect after being signed by both parties.





Party A: Zibo Drug Purchasing & Supply Station of Shandong Province
Party B: Zibo Hongmao Pharmaceutical Sales Co., Ltd.
Signature of principal: Wang Xintong
Signature of principal: Chen Hongsheng

January 1, 2011

 
 

--------------------------------------------------------------------------------

 
